Citation Nr: 0200934	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  00-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
removal of cartilage of the right knee, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to August 
1960.  His claims come before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.  In that decision, the RO denied an 
evaluation in excess of 10 percent for the veteran's 
disability due to residuals of removal of cartilage of the 
right knee, but assigned a separate 10 percent evaluation for 
degenerative joint disease of the right knee.  The veteran 
appealed each of those determinations.

At a June 2001 hearing, the veteran appears to have raised 
the issue of entitlement to service connection to a torn 
right rotator cuff caused by a fall due to his service-
connected right knee disability.  As this matter has not been 
prepared for appellate review, it is referred back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issues on appeal has been obtained.

2.  The veteran's right knee disability is manifested by 
subjective complaints of pain and instability, with objective 
evidence showing motion from zero degrees of extension to 100 
degrees of flexion, marked crepitus on motion, pseudo-laxity, 
a negative Lachman's test and negative drawer sign, and x-ray 
evidence of severe degenerative arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of removal of cartilage of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5259 (2001). 

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. §§ 
4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5003 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1960, the RO granted service connection for 
residuals of removal of cartilage of the right knee and 
assigned a 10 percent evaluation.  The veteran now maintains 
that this disability is more severely disabling than 
reflected in the 10 percent evaluation.  In a March 2000 
rating decision, the RO denied the veteran's claim for an 
evaluation in excess of 10 percent for his disability due to 
residuals of cartilage removal of the right knee, but granted 
service connection for severe degenerative changes of the 
right knee and assigned a separate 10 percent evaluation.  
The veteran appealed each of those determinations. 

I.  Duty to Assist

The VA has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  In November 2000, the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) ("VCAA") became law, and substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  Changes potentially relevant to the veteran's 
appeal include the establishment of procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes a recent VA 
orthopedic examination report.  Records from private health 
care providers have also been associated with the claims 
file.  The veteran testified at a hearing held before the 
Board in June 2001, where he presented additional evidence 
accompanied by a waiver of RO consideration.  The veteran 
affirmatively indicated at the hearing that he had no further 
evidence to submit.  Moreover, the Board concludes that the 
discussions in the rating decision and Statement of the Case 
have informed the veteran and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  As such, compliance with VA's 
notification requirements have been met.  

The Board finds that the current record is adequate to allow 
for equitable review of the veteran's claims and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  


II.  Background

The record shows that the veteran injured his right knee in a 
football accident in 1959 while on active duty.  In 1960, he 
underwent excision of the right semilunar cartilage.  As a 
result, a December 1960 rating decision granted service 
connection for residuals of removal of cartilage of the right 
knee and assigned a 10 percent disability evaluation.  The 
veteran now claims that this disability has worsened.  In a 
VA Form 21-4138 (Statement in Support of Claim) dated in July 
1999, the veteran stated that that his right knee gives out 
with sudden turns, walking on uneven surfaces, and using 
stairs.  He estimated that his mobility has decreased to 50 
percent, making it difficult to perform his job. 

Records from the Mayo Clinic show that the veteran was seen 
for problems with his left foot and ankle in March 1998.  It 
was noted that the veteran began to have symptoms of numbness 
and burning in his feet approximately six years ago.  Shortly 
thereafter he began noticing the same symptoms in his hands.  
He also reported a ten-year history of circulation problems 
causing swelling in his feet.  He said he began having 
trouble with his left ankle after jumping off a truck, which 
was repaired with surgery.  The diagnoses included peripheral 
neuropathy, triple arthrodesis status post left hind foot, 
severe neuropathic destruction of the left tibiotalar joint, 
and flexible hammertoe deformities with hypertrophied 
keratomas and pre-ulcerative areas under the tips of the toes 
of both feet.  None of these medical records, however, made 
any reference to the veteran's right knee. 

In August 1999, Joe F. Fellows, M.D., a private orthopedic 
surgeon, examined the veteran's right knee.  Dr. Fellows 
indicated that in 1995 he had performed surgery on the 
veteran's ankle and foot for degenerative arthritis.  He 
explained that the veteran had recently been seen at the Mayo 
Clinic and evaluated because of pain in the medial aspect of 
the right knee with weight bearing.  He indicated that a knee 
brace was prescribed.  Objectively, Dr. Fellows indicated 
that the veteran's right knee demonstrated good medial and 
lateral stability and showed no evidence of any effusion.  He 
was able to extend his knee to -5 degrees and flex it to 115 
degrees.  There was moderate crepitus in the medial 
compartment of the patellofemoral joint.  X-rays of the right 
knee showed complete loss of the joint space medially, severe 
degenerative arthritis, and calcification in the patellar 
tendon and around the anterior area of the tibial tubercle.  
Dr. Fellows concluded that the veteran had a significant 
degenerative arthritic problem in his right knee which would 
eventually require a total knee arthroplasty.  Dr. Fellows 
also indicated that he would rate the veteran's right knee as 
25 percent disabling. 

The veteran underwent a VA orthopedic examination in March 
2000.  The veteran told the examiner that his job as regional 
salesman for a company selling grain elevator equipment 
required that he drive approximately 80,000 miles a year and 
that he be on his feet for prolonged periods.  He explained 
that his right knee had become progressively worse throughout 
the years and that most of his current pain was located in 
the medial joint line area.  He said pain was present with 
each step and that he also experienced a catching sensation.  
He described a feeling of instability which was particularly 
noticeable while walking on uneven surfaces.  However, he 
said he did not wear a brace on the right knee.  He said a 
cane had been recommended but that he did not use one.  He 
also denied swelling.  He said his job required that he climb 
ramps and ladders but that his supervisor worked with him so 
he could avoid these types of activities.  

On physical examination, it was noted that the veteran walked 
into the examining room with quite a noticeable limp in the 
right leg.  There was no effusion or swelling in the right 
knee.  Palpable osteophytes were present along the margins of 
the tibia and femur at the joint line.  Range of motion 
testing showed flexion from zero to 100 degrees with marked 
crepitus.  There was moderate tenderness along the medial 
joint line and a moderate varus deformity of the right knee.  
Pseudo-laxity was present at the medial aspect of the right 
knee due to joint space loss rather than ligament 
instability.  The ligaments appeared intact.  Lachman's test 
and drawer sign were negative.  Parapatellar tenderness was 
present which increased moderately with patellar mobilization 
and compression.  X-ray examination showed a very advanced 
tricompartment degenerative arthritis, which was most 
advanced in the medial and patellofemoral compartments, and 
complete loss of the medial joint space with marginal 
spurring.  The examiner's impression was severe 
osteoarthritis of the right knee, most advanced in the medial 
compartment, consistent with prior service-related injury. 

At a videoconference hearing held in June 2001, the veteran 
stated that his right knee was manifested by pain, swelling, 
instability, and an inability to stand for prolonged periods.  
He said he experienced stiffness and limitation of motion in 
the morning, and that pain and swelling were present at the 
end of the day.  He said he was able to walk about 1/4 mile 
before pain set in.  He said he was afraid to climb stairs 
and walk on uneven surfaces due to instability.  He related 
that his most recent fall occurred during the prior month in 
which he injured his right shoulder.  He said he had an 
electrical device which assisted him out of chairs.   He said 
his right knee disability adversely impacted his ability to 
perform his job as a regional service manager for a company 
that installed grain dryers.  He explained that his position 
required a lot of walking on uneven surfaces and climbing 
stairs and ladders.  He explained that he will be retiring 
soon because of his right knee disability.  He also indicated 
that the VA examination performed in March 2000 was 
inadequate, and that the examination performed by Dr. Fellows 
was much more thorough.  He took exception with the VA 
examiner's finding that there was no swelling of the right 
knee.  He said that swelling was usually present at the end 
of the day but that his VA examination was in the morning.  
In addition, the veteran's wife also testified that the 
veteran had been less active and mobile during the last few 
years.  

The veteran also submitted several lay statements in support 
of his claim.  In a June 2001 letter, a business associate, 
J.B.W, stated that he had known the veteran for the last ten 
years.  During that time, he said he observed the veteran 
experience difficulty ambulating, especially on uneven 
surfaces, due to his right knee disability.  He said he and 
others would do their best in assisting the veteran set up 
shows and farm equipment, and that over the last five years 
it had become increasingly more difficult for the veteran to 
perform his job.  He said he had seen the veteran stumble on 
several occasions.   He also explained that the veteran had 
difficulty using stairs and ramps.  He concluded that he will 
regret losing the veteran when he retires this fall due to 
problems with his right knee. 

In another June 2001 letter by a business associate, D.S. 
said he had been working with the veteran since 1995 and that 
he had observed the veteran become more unsteady over the 
last six years due to problems with his right knee.  He said 
the veteran had difficulty climbing stairs, which he did one 
step at a time.  He also observed the veteran lose his 
balance and often feared that he might fall.  He believed it 
was no longer safe for the veteran to work around large 
machinery he was required to assemble at shows and 
conventions.  

The veteran also submitted a letter in June 2001 in which he 
reiterated that his right knee disability was manifested by 
pain, swelling, instability, locking, and an inability to 
stand for prolonged periods.  He again outlined the 
difficulty he was having with his job due to these problems, 
and indicated that he will be retiring in November.  He 
related an incident which occurred on May 9, 2001, when he 
fell while carrying a box containing work-related materials 
from the trunk of his car.  


III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The pertinent Diagnostic Code 
sections will be discussed below, as appropriate.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.


A.  Residuals of Removal of Cartilage of the Right Knee

The veteran's right knee disability, residuals of removal of 
cartilage, is currently evaluated as 10 percent disabling 
under Diagnostic Code 5259, which is used to evaluate knee 
disabilities following removal of the semilunar cartilage.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Board 
notes, however, that an evaluation in excess of 10 percent is 
not available under this Diagnostic Code.

In any event, the Board finds that the veteran's right knee 
symptoms as currently reported are most appropriately 
evaluated under Diagnostic Code 5257, concerning subluxation 
or lateral instability of the knee, since complaints of 
instability now appear to be the predominate aspect of this 
disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  
Diagnostic Code 5257 provides a 10 percent evaluation for 
slight recurrent subluxation or lateral instability, a 20 
percent for moderate subluxation or lateral instability, and 
a 30 percent evaluation for severe subluxation or lateral 
instability.  See 38 C.F.R. § 4.71, Diagnostic Code 5257.

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against an 
evaluation in excess of 10 percent for the veteran's right 
knee disability, as it is productive of no more than slight 
subluxation or lateral instability.  The Board has considered 
contentions advanced by the veteran and his wife that he 
suffers from significant instability of the right knee which 
make it difficult to use stairs and walk on uneven surfaces.  
However, the clinical findings do not support these 
contentions and show no more than slight instability of the 
right knee.  When examined by Dr. Fellows, the veteran's 
right knee demonstrated good medial and lateral stability.  
This is consistent with findings contained in the VA 
examination report which revealed only pseudo-laxity at the 
medial aspect of the right knee due to joint space loss 
rather than ligament instability.  In fact, the ligaments of 
the right knee appeared intact, with no findings shown on 
Lachman's testing and drawer sign. 

The Board places significantly more weight on these objective 
clinical findings showing no more than slight instability of 
the right knee than on statements provided by the veteran and 
his wife.  See Smith v. Derwinski, 1 Vet. App. 235, 237 
(1991) (determining the credibility of evidence is a function 
for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), 
citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA 
decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence).  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's right knee disability under Diagnostic Code 
5257. 

For similar reasons, the Board also places little weight on 
the June 2001 letters provided by two of the veteran's 
business associates.  The Board does not question the 
veracity of either of these individuals.  Indeed, the Board 
agrees that the veteran may have considerable difficulty 
ambulating, especially with stairs and uneven surfaces.  The 
Board points out, however, that the veteran has also been 
diagnosed with multiple nonservice-connected disabilities, 
including (1) peripheral neuropathy, (2) triple arthrodesis 
status post left hind foot, (3) severe neuropathic 
destruction of the left tibiotalar joint, and (4) flexible 
hammertoe deformities with hypertrophied keratomas and pre-
ulcerative areas under the tips of the toes of both feet, any 
one of which could have a significant impact on the veteran's 
ability to ambulate.  More importantly, however, the 
objective evidence of record shows no more than slight 
subluxation or lateral instability of the right knee.

In addition, as no significant limitation of motion is 
objectively shown, a rating higher than 10 percent is not 
warranted under either of the Diagnostic Codes pertaining to 
limitation of motion of the knee and leg.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260 and 5261.  Limitation of range 
of motion of the joint is for consideration since Diagnostic 
Code 5257 does not encompass such disability.  However, the 
veteran has been granted service connection for arthritis of 
the knee and evaluations under that Diagnostic Code are based 
on limitation of motion.  As such consideration of limitation 
of motion under Diagnostic Codes 5257 or 5259 would 
constitute pyramiding, see 38 C.F.R. § 4.14, and an 
evaluation based on limitation of motion will be discussed 
below.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's disability due to residuals of removal of 
cartilage of the right knee.  As the preponderance of the 
evidence is against the veteran's claim, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  See 
38 U.S.C.A. § 5107.  Thus, the appeal is denied.

B.  Degenerative Joint Disease of the Right Knee 

The March 2000 rating decision on appeal granted service 
connection for degenerative joint disease of the right knee 
and assigned a 10 percent evaluation, effective from August 
1999.  As this is a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  
Fenderson v. West, 12 Vet. App. 119 (1999).

The authority for assigning a separate 10 percent evaluation 
comes from two VA General Counsel (GC) opinions.  These GC 
opinions provide that a veteran who has x-ray evidence of 
arthritis and instability of the knee may be evaluated 
separately under Diagnostic Codes 5003 (degenerative 
arthritis) and 5257 provided additional disability is shown.  
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).  Additional disability is shown 
when a veteran meets the criteria for a noncompensable 
evaluation under either Diagnostic Code 5260 or 5261, which 
include flexion limited to 60 degrees or extension limited to 
5 degrees, or when there is painful motion in addition to 
actual limitation of motion shown under Diagnostic Code 5260 
or Diagnostic Code 5261.  See 9-98 at paragraphs 1, 6.  A 
separate evaluation may also be granted under Diagnostic Code 
5003 and 38 C.F.R. § 4.59, when a veteran has full range of 
motion of the joint but is inhibited by pain.  9-98 at 
paragraphs 4, 6; see also Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  

The facts in this case show that the veteran has both 
arthritis and instability of the right knee.  X-ray reports 
have confirmed degenerative joint disease of the right knee, 
and the veteran has reported instability of the right knee 
joint.  The evidence also shows painful motion apart from the 
actual limitation of motion shown under Diagnostic Code 5260 
or Diagnostic Code 5261.  Under these circumstances, the RO 
determined that a separate 10 percent evaluation for the 
veteran's arthritis of the right knee is warranted.  See 
VAOPGCPREC 23-97 (July 1, 1997) (23-97); VAOGCPREC 9-98 
(August 14, 1998) (9-98).

Nevertheless, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's degenerative joint disease of the right knee.  
The Board emphasizes that the veteran does not even meet the 
criteria for compensable limitation of motion under 
Diagnostic Code 5260 or Diagnostic Code 5261.  Range of 
motion testing in August 1999 showed extension to -5 degrees 
and flexion to 115 degrees.  Range of motion testing in March 
2000 showed full extension to zero degrees and flexion to 100 
degrees.  These findings do not meet the criteria for a 
compensable evaluation under Diagnostic Codes 5260 and 5261.  
In the absence of more restrictive movements of the leg, a 
rating in excess of 10 percent for arthritis is not for 
application.  While the veteran's complaints of pain are 
sufficient to warrant a 10 percent evaluation, objective 
evidence showing compensable limitation of motion under the 
5260 or 5261 are required to warrant an evaluation in excess 
of 10 percent.

The Board has also considered the argument that an increased 
evaluation is warranted on the basis of functional loss due 
to the veteran's subjective complaints of pain.  See 38 
C.F.R. § 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The Board as indicated above, 
however, the demonstrated limitation of motion is 
noncompensable and thus the functional loss due to the 
veteran's subjective complaints of pain are reflected in the 
10 percent evaluation for degenerative joint disease.  As 
such, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, 8 
Vet. App. 202, do not warrant a higher evaluation under this 
Diagnostic Code.  See Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).  

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's degenerative joint disease of the right knee 
since the initial grant of service connection.  As such, 
there is not an approximate balance of positive and negative 
evidence to which the benefit-of-the-doubt standard applies, 
and the appeal is denied.  See 38 U.S.C.A. § 5107.

C.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

The Board has considered the veteran's contentions as to the 
limitations of his right knee on employment, but the record 
does not objectively show that this right knee disability has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  The record shows that 
reasonable accommodations have been provided so the veteran 
can perform his job.  Moreover, there is no indication in the 
record that the veteran has missed any significant amount of 
time from work due to his right knee disability.  Although he 
maintains that his right knee disability may force him to 
retire early, he is still working at the same job he has had 
for many years.  In any event, the schedule standards 
contemplate the various aspects of the knee disability in 
this case.  In the absence of factors demonstrating an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An evaluation in excess of 10 percent for residuals of 
removal of cartilage of the right knee is denied.

An initial evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied. 


		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

